Citation Nr: 0945869	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 
2004.  

This appeal arises from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Bladder cancer was first diagnosed in January 2007.  

2.  The claims folder does not include competent medical 
evidence linking the Veteran's bladder cancer to service.  


CONCLUSION OF LAW

Bladder cancer was not incurred or aggravated in active 
military service; and the service incurrence of bladder 
cancer may not be presumed.  38 U.S.C.A. § 1110 , 1112 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VA notice requirements were satisfied in a 
March 2007 letter.  With respect to the duty to assist, the 
Veteran's service treatment records have been obtained.  His 
VA records which include the initial diagnosis of bladder 
cancer are in the claims folder.  The Veteran appeared and 
gave testimony before the undersigned Veterans Law Judge.  A 
VA medical opinion was requested and obtained.  No further 
assistance is necessary.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Factual Background and Analysis.  The facts are undisputed in 
this case.  The Veteran entered the service in August 1982.  
There are no records of any diagnosis of treatment for 
bladder cancer in service.  

The Veteran has asserted he had groin pain in service which 
he contended was related to his bladder cancer.  The service 
treatment records reveal the Veteran complained of right 
sided groin pain and was referred to the Department of 
Urology at the University of Tennessee in service.  An April 
2003 letter from the urologist who saw the Veteran reveals 
that a scrotal ultrasound was performed and it was 
unremarkable.  His genitourinary examination was normal and 
he was referred for treatment of a groin strain of 
musculoskeletal etiology.  No disorders of the bladder were 
noted at separation.  

Bladder cancer was initially diagnosed in January 2007, more 
than two years after the Veteran was separated from the 
service in July 2004.  

While it is clear, service connection based on bladder cancer 
found in service or during the initial post service year is 
not warranted, the Veteran contends the length of his 
service, the locations where he served and his in-service 
exposure to chemicals and asbestos caused him to develop 
bladder cancer.  His statements as to the nature, length, 
duties and locations of service are consistent with the 
recorded facts as to his service in the official record.  The 
Board finds his statements as to those facts credible.  
However, his assertions that such exposure in service caused 
his bladder cancer, are not of any probative weight.  The 
Veteran has not presented any evidence to demonstrate he has 
any special education or training which would qualify him to 
diagnose a medical disorder or attribute it to a particular 
cause.  Neither the Veteran or the Board has the expertise or 
knowledge required to provide a competent medical opinion.  
Particularly when the question involved is the origin of a 
cancerous tumor.  That question can not be answered based 
upon the observations of a lay person.  While the Veteran is 
clearly able to describe his symptoms of groin pain, that 
does not make him competent to diagnose the cause of his 
symptoms.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The evidence includes a current diagnosis of bladder 
cancer and the Veteran has testified as to an event in 
service, exposure to chemicals and other toxins and diseases.  
The evidence needed to warrant service connection is 
competent medical evidence of a link or nexus between the 
currently diagnosed bladder cancer and service.  

In support of his claim the Veteran submitted articles 
outlining the affects of exposure to polycystic aromatic 
hydrocarbons and the risk factors for developing bladder 
cancer.  Medical textbooks, and articles general in nature do 
not provide, alone, the necessary evidence to link a current 
disability and a disease contracted during service.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West. 
11 Vet. App. 509, 514 (1998).  The articles submitted by the 
appellant do not provide statements specific to this 
Veteran's claim, and therefore, do not serve to link his 
disability with his military service.   

Nevertheless, the RO requested a medical opinion as to the 
possible relationship between service and the Veteran's 
development of bladder cancer.  The VA urologist who had 
diagnosed the Veteran's bladder in January 2007, reviewed the 
medical records.  He observed the Veteran had a history of 
smoking and that smoking was a well-known cause of bladder 
cancer.  The only other possible cause which the urologist 
was aware of which related military service to the 
development of bladder cancer was exposure to radiation, 
which is not shown in the record.  He believed the Veteran's 
bladder cancer was from smoking.  

The Veteran has asserted that his bladder cancer must be 
related to his service since he was in the United States Navy 
for over twenty years.  There is merit in his assertion, 
unfortunately the link between his currently diagnosed 
bladder cancer and service is his use of tobacco products.  
Even the articles submitted by the Veteran listing the risk 
factors for bladder cancer list tobacco use or smoking as a 
cause of bladder cancer.  It is however unnecessary to 
address to what degree smoking in service played a role in 
the Veteran's development of bladder cancer.  

The United States Congress passed legislation and the 
President signed into law the prohibition against awarding VA 
benefits based on the use of tobacco products in service.  
The law prohibits granting service connection for disability 
attributable to the use of tobacco products.  38 U.S.C.A. 
§ 1103 (a) and (b)(West 2002).  Under these circumstances, 
service connection for bladder cancer must be denied.  


ORDER

Service connection for bladder cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


